Citation Nr: 0336668	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  92-15 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for colitis.

2.  Entitlement to service connection for multiple joint pain 
and muscle spasms of the back, shoulders, and elbows due to 
an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for hearing loss of the 
left ear.

6.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for asthma and chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling, based on the initial grant of service 
connection.

REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from October 1990 to June 1991, 
including service in Southwest Asia from November 1990 to 
March 1991.  He was also a member of the National Guard from 
1969 to 1993, which included periods of active duty for 
training, to include from July to November 1969 and periods 
of inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In a June 1992 rating action, the RO granted service 
connection for asthma and chronic obstructive pulmonary 
disease (COPD) and assigned that disability a 10 percent 
rating.  The veteran perfected an appeal as to that assigned 
rating.  In May 1993, the RO increased the 10 percent rating 
in effect for the asthma and COPD to 30 percent.  At that 
time the RO indicated that the increase was a complete grant 
of the benefit sought and the RO withdrew this issue from 
appellate consideration.  In a December 1997 rating decision, 
the RO denied a claim for an increased (compensable) rating 
for hypertension.  The veteran perfected an appeal as to that 
determination.  Subsequently in a July 2003 rating decision, 
the RO increased the noncompensable rating to 30 percent.  
Since the increase in ratings assigned for asthma and COPD 
and for hypertension during the appeal did not constitute a 
full grant of the benefits sought, the increased rating 
issues regarding these two disabilities remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Also in 
July 2003 the RO granted service connection for hearing loss 
of the right ear.  Thus the issue of service connection for 
that disorder is no longer before the Board for appellate 
consideration.

The issues of service connection for multiple joint pain and 
muscle spasms of the back, shoulders, and elbows due to an 
undiagnosed illness, and an increased rating for hypertensive 
heart disease will be discussed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  The colitis pre-existed the veteran's entry into active 
duty.

2.  The pre-service colitis underwent a chronic increase in 
severity beyond natural progression during service.

3.  The veteran does not have a chronic undiagnosed 
disability manifested by symptoms involving a sleep disorder.

4.  The veteran does not have an undiagnosed disability 
manifested by a symptom involving fatigue.

5.  The appellant does not currently have hearing loss of the 
left ear as defined by the VA.

6.  The veteran's asthma and COPD are productive of mild 
impairment without the need of oral cotisteroids, 
immunosuppressive medication, or required monthly visits to a 
physician with pulmonary function tests showing both forced 
expiratory volume in one second and the ratio of forced 
expiratory volume in one second to forced vital capacity 
above 55 percent of predicted.


CONCLUSIONS OF LAW

1.  The pre-service colitis was aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 
3.306 (2003).

2.  A chronic disability manifested by a sleep disorder due 
to an undiagnosed illness was not incurred in or aggravated 
by the veteran's active military service. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2003).

3.  A chronic disability manifested by fatigue due to an 
undiagnosed illness was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.317 (2003).

4.  Left ear hearing loss was not incurred or aggravated 
during active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

5.  The criteria for entitlement to an initial rating in 
excess of 30 percent for asthma and COPD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 6602, 6603 (in effect both prior to and on October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The RO notified the veteran of the VCAA including what 
evidence the VA would obtain and what evidence the veteran 
should provide in a notice letter of February 2002.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
obtained pertinent records and afforded the veteran with 
pertinent examinations.  The veteran testified in connection 
with the present appeal at June 2001 by way of a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Also VA examinations have been conducted during the 
appeal period.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  In 
this regard, the RO requested evidence from the veteran in 
February 2002, more than one year ago and additional evidence 
was received.  The July 2003 supplemental statement of the 
case included 38 C.F.R. § 3.159(b)(1).  However, no evidence 
was requested from the veteran at that time.  Accordingly, 
the Board finds that the requirements of the VCAA have been 
met and adjudication of the issues in this decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

I Service Connection 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 
C.F.R. § 3.303(d) (2003).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R § 3.303(b) (2003).  
Service incurrence will be presumed for certain chronic 
diseases, including duodenal ulcers and sensorineural hearing 
loss, if manifest to a compensable degree within the year 
after active service.  38 C.F.R. §§ 3.307, 3.309 (2003).

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 
2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). The evidence does not show that the 
veteran possesses medical expertise and it is not contended 
otherwise.

A.  Service Connection for Colitis

Service medical records include a periodic examination dated 
in May 1986. which showed that the veteran was found to have 
colitis.  The examination showed no pertinent abnormality.  
During a periodic examination in March 1990 the veteran gave 
a history of stomach, liver, or intestinal trouble.  The 
examination clinically evaluated the stomach and viscera as 
normal.  The veteran's service medical records show that in 
February 1991, the veteran was evaluated for asthma and COPD.  
At that time he gave a previous medical history of having had 
colitis, usually diarrhea with certain foods.  He reported 
that the symptoms were controlled with occasional Azulfidine, 
and that he received a steroid enema four years before.  In a 
March 1991 questionnaire the veteran indicated that the only 
disorders he had while in Southwest Asia were chronic 
obstructive pulmonary disease and asthma.  The veteran 
indicated that he did not have stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements.  A March 1991 dispensary 
report indicated that the veteran had multiple medical 
problems including colitis.

During a demobilization examination in March 1991 the veteran 
gave a history of stomach, liver, or intestinal trouble.  The 
examination clinically evaluated the stomach and viscera as 
normal.  In April 1991 he was seen at the dispensary for 
puritus ani.  At that time a history of colitis was reported.

During a physical examination in May 1991, the veteran was 
examined primarily in connection with respiratory 
difficulties.  At that time the examiner noted a history of 
treatment for puritus ani for which the treatment providers 
had not been not sure whether the veteran could have colitis.  
During the present examination abdominal examination was 
negative, and the examiner opined that the veteran's 
gastrointestinal symptoms did not seem to play much of a 
role.  The diagnoses included rule out colitis with 
proctitis.

During a March 1992 VA general examination, the veteran 
reported a history of colitis since 1983.  He had complaints 
that he had developed a problem with diarrhea two to three 
times per week since his service in Saudi Arabia.  He also 
complained of recurrent diarrhea with abdominal cramps.  
After examination the diagnosis included colitis, by history, 
symptomatic.

Private medical records include a February 1993 statement 
from A. K. R., M.D. 
Dr. R. stated that he had treated the veteran in the period 
between 1983 and 1987 for ulcerative colitis, and that since 
then he had not seen the veteran or have knowledge of any 
exacerbation of the illness.

A hearing was held at the RO in February 1993.  At that time 
the veteran reported that the colitis started in 1983.  He 
was hospitalized and treated with medication, which cured it.  
He had no problems since 1985 or 1986.  He stated that he 
experienced cramps and diarrhea while in the Persian Gulf and 
the symptoms had persisted.  

The report of a private examination in April 1996 shows that 
the veteran reported he had had problems with his colon 
involving colitis since 1983.  He reported that he develops 
abdominal cramps and diarrhea due to this, which occurred one 
to two times per month.  After examination, the impression 
included history of colitis.

During an August 1997 VA general examination, the veteran 
reported that in 1983 he developed bloody diarrhea and was 
evaluated and told that he had ulcerative colitis.  He 
reported that at that time he was treated over a short period 
with steroid enemas, with resolution of the symptoms.  The 
symptoms remained under control until he was serving in 
Desert Storm.  Since he returned from there, he had episodes 
of cramping pain and diarrhea and there was no blood.  The 
veteran reported that he treated himself with Azulfidine 
during exacerbations in which he has abdominal cramping and 
up to four stools daily.  The treatment was effective in 
controlling the symptoms.  Examination of the digestive 
system revealed no abdominal viscera areas of tenderness or 
masses were felt.  After examination, the diagnoses included 
history of ulcerative colitis, treated, resolved with 
recurrence of cramping and diarrhea during and since desert 
storm.

VA outpatient records in February 1999 and April 2000 include 
a complaint of bouts of colitis, and an assessment of 
ulcerative colitis.

During a May 2002 VA stomach, duodenum and peritoneal 
adhesions examination, the veteran reported that he had had 
mild colitis since 1983.  He complained of occasional 
diarrhea and occasional abdominal cramps.  After examination, 
the diagnosis was gastroesophageal reflux disease and hiatal 
hernia, stable on treatment. 

A videoconference hearing was conducted before the 
undersigned Veterans Law Judge.  At that time the veteran 
testified that he had been treated for colitis in 1983 and 
had no problems for the seven years prior to active duty.  He 
experienced gastrointestinal symptoms while stationed in the 
Persian Gulf, which have persisted.  At the time of the 
hearing he submitted a copy of a prescription for Azulfidine 
issued by the military in March 1991.  

Analysis

The evidence shows that a physical examination was not 
conducted when the veteran was called to active duty in 
October 1990.  Therefore, 38 U.S.C.A. §§ 1111 is not 
applicable.  

A review of the private medical records shows that the 
veteran was treated for ulcerative colitis from 1983 to 1987, 
prior to active duty.  This has been confirmed by the veteran 
and the clinical history recorded during and after service.  
Therefore the issue is whether the preservice colitis was 
aggravated by active duty.

In this regard the record shows that the veteran's colitis 
had been asymptomatic for several years prior to his entry in 
to active duty.  However, a March 1991 dispensary record 
listed colitis as on of the veteran's physical disabilities.  
The veteran has submitted a copy of a prescription dated in 
March 1991 for Azulfidine.  Additionally, the VA examination 
in March 1992 confirmed that the colitis was symptomatic.  
This is approximately nine months after service.  Furthermore 
subsequent medical records and examinations and the veteran's 
statements indicate that the colitis has remained 
symptomatic.  Accordingly, it is the judgment of the Board 
that the preservice colitis underwent a chronic increased in 
severity during active duty.  Accordingly service connection 
is warranted.  

B.  Service Connection for Fatigue and a Sleep Disorder 
Resulting from an Undiagnosed Illness

The veteran essentially claims that he is entitled to service 
connection for sleep disorder, and fatigue due to an 
undiagnosed illnesses resulting from his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

The veteran's service medical records do not show a diagnosis 
of sleep disorder or fatigue.  During a May 1991 
demobilization examination the veteran gave a history of 
difficulty sleeping.  The examination showed that the veteran 
had no pertinent abnormality.

Subsequently the veteran received intermittent treatment at 
VA and private facilities for various disorders.

During a September 1997 VA psychiatric examination, the 
veteran's main complaint from a physical viewpoint involved a 
skin condition that was apparently resistive to treatment and 
did itch and was unsightly and very troubling.  After 
examination, the examiner addressed questions as to whether 
problems with fatigue and sleeping were related to some 
undiagnosed condition.  In this connection, the examiner 
noted that fatigue may be a symptom of some physical problem 
and was often found in cases of infectious diseases and 
chronic conditions and other disorders, and not only a 
symptom of mental disturbance.  The examiner concluded that 
the veteran was not in any way incapacitated by any nervous 
or mental symptoms.

During a September 1997 VA examination for miscellaneous 
neurological disorders, the veteran complained of joint 
pains, mainly in the knees, shoulders and wrists.  He 
complained of difficulty sleeping.  He complained that he 
wakes up with problems of breathing, and sometimes with back 
pain.  His main problem was that he was unable to go to 
sleep.  

After neurological examination, the examination report 
contains the following impression: chronic low back.  The 
examiner indicated that the veteran had problems going to 
sleep, but had no snoring or daytime hypersomnolence and not 
associated with any sleep disorder.

The report of an April 2003 VA examination for mental 
disorders shows that the examiner was to evaluate the veteran 
for symptoms of fatigue and sleep disturbance to determine if 
these were associated with and part of any mental disorder.  
The examiner reviewed the claims file and interviewed the 
veteran.  The examiner noted that the veteran's report made 
it clear that he was in great and near continual distress 
from his skin problems, which according to the veteran, kept 
him up, burns like fire, and drove him crazy.  The report 
noted that the veteran's sleep disturbance began after his 
skin trouble started, and that it was hard for the veteran to 
go to sleep and stay asleep.  The veteran also reported in 
this connection that his joints swell and every joint felt 
like it was on fire.  

After examination, the examiner opined that he found no 
complex of symptoms meeting criteria for a diagnosis of a 
mental disorder.  The examiner noted that the veteran was in 
considerable distress from his skin condition with some 
distress from aching joints.  The examiner opined that the 
sleep disturbance and fatigue began in 1991 with a change in 
his health with skin and respiratory illnesses, and were 
compatible with the degree of distress from the veteran's 
health problems other than nervousness.

Analysis

In addition to the above-referenced laws and regulations 
pertaining generally to entitlement to service connection, 38 
U.S.C.A. § 1117 provides for service connection in cases in 
which a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis. Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a). Signs and symptoms of an 
undiagnosed illness include, but are not limited to, fatigue, 
skin lesions, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. See 38 C.F.R. § 3.317(b).  Compensation 
availability has been expanded to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-1-3, 115 Stat. 976 (2001).

The Board must determine whether the appellant, a Gulf War 
veteran, has submitted objective indications of chronic 
disability which result from one or more signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Gulf War, or 
to a degree of 10 percent not later than December 31, 2006, 
and by history, physical examination, and laboratory tests it 
cannot be attributed to any known clinical diagnosis. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board initially notes that the RO has granted service 
connection for six disorders including, asthma and COPD, 
currently evaluated as 30 percent disabling, and psoriatic-
like skin disease due to undiagnosed illness and pruritus ani 
with history of anal abscess, currently evaluated as 30 
percent disabling. The veteran is therefore already receiving 
compensation for the symptoms of these disabilities. Service 
connection for any disability shown must be distinct from his 
service-connected conditions. See 38 C.F.R. § 4.14 (2002) 
(avoidance of pyramiding).  

With respect to the veteran's claim of service connection for 
sleep disorder and fatigue, as due to an undiagnosed illness, 
the Board notes that these symptoms have been attributed to 
the veteran's service-connected skin and respiratory 
disorders and the diagnosed joint disorder.  The VA examiner 
in April 2003 opined in this regard that the veteran was in 
considerable distress from his skin condition with some 
distress from aching joints, and that his sleep disturbance 
and fatigue began with the veteran's skin and respiratory 
illness.

Thus, the claimed sleep disorder and, fatigue have been 
attributed to known clinical diagnoses.  Absent a current 
demonstration of objective indications of chronic disability, 
which, cannot be attributed to any known clinical diagnosis, 
there is no such disability for which service connection 
could be granted.  Therefore, the preponderance of the 
evidence is against the veteran's claims for service 
connection for sleep disorder and fatigue due to an 
undiagnosed illness.

C.  Service Connection for Hearing Loss of the Left Ear

Service medical records include the reports from a number of 
examinations at various times which included audiology 
testing results.

During a March 1992 VA audiology examination, the veteran 
reported an onset of hearing loss in the 1960's and 1970's 
while in the Army Reserve, which he attributed to exposure to 
noise from artillery.  Audiometric testing conducted at that 
time revealed pure tone thresholds of 15, 10, 0, 10, and 25 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz.  Speech audiometry revealed speech recognition 
ability of 98 percent in the left ear.  The report contains a 
summary of test results, that the left ear hearing was within 
normal limits, and with excellent word recognition ability.

During the veteran's June 2001 hearing he indicated that 
prior to active duty, while in the Reserve, he was in the 
artillery for six years and was exposed to noise during 
active duty for training and in the Persian Gulf.   He noted 
his hearing loss when tested after his return from overseas.

During a June 2002 VA audiology examination, the veteran's 
chief complaint was bilateral hearing loss, which he 
indicated had an onset ten years before, "no circumstance."  
Audiometric testing conducted at that time revealed pure tone 
thresholds of 20, 15, 15, 25, and 35 decibels in his left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.  The report contains a diagnosis not 
referable to the left ear.  

During a June 2002 VA examination for ear disease, the 
veteran reported he first noticed tinnitus while in Saudi 
Arabia during Desert Storm.  The report indicated that 
reference was made to exposure to noise from a generator and 
to artillery as a cause.  After examination, the diagnosis 
was that the veteran did have measurable hearing loss, which 
was of a notched pattern in the higher frequencies, 
characteristic of noise-induced hearing loss.  This was not 
very severe and was slightly worse in the right ear.

A May 2003 addendum to the June 2002 VA audiology examination 
noted that the claims file was reviewed to determine if the 
veteran's claim of bilateral hearing loss was related to his 
military service.  The addendum noted that the claims file 
review revealed that hearing tests were conducted in March 
1969, October 1969, March 1981, May 1986, March 1990, March 
1991 and March 1992.  The examiner noted that the two 1969 
audiology tests both showed bilateral normal hearing.  The 
1986 audiology testing showed bilateral normal hearing for 
rating purposes.  The 1990, 1991 and 1992 audiology testing 
all showed mild right ear hearing loss at 4000 HZ. The 1981 
testing showed 15/15 hearing for speech for each ear.  Based 
on review of the claims file, the examiner opined that the 
veteran sustained only unilateral right ear hearing loss 
during service, and there was no evidence that his additional 
left ear hearing loss identified on the 2002 audiology 
testing was sustained during military service.  In this 
connection, the examiner noted that hearing damage from a 
particular noise exposure occurs at the time of exposure, and 
does not remain dormant and appear many years later.  The 
examiner opined that the veteran's report of civilian 
occupational noise exposure and hobby noise exposure post 
service would most likely be the cause of the left ear 
hearing loss currently present.  The addendum contains a 
summary that the veteran had unilateral right ear hearing 
loss at 4000 HZ attributable to service.

Analysis

In addition to the laws and regulations referenced elsewhere 
above, for the purposes of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).  
The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155 (1993).

A hearing loss disability under the standards of 38 C.F.R. § 
3.385 was not shown during the veteran's period of active 
duty, although such is not required for service connection. 
Service connection is still possible if the veteran currently 
has a hearing loss disability under the standards of 38 
C.F.R. § 3.385 and the condition can be linked to service. 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).

To summarize, the veteran's testimony describing his noise 
exposure during service is considered to be competent 
evidence.  However, this fact, in and of itself, is 
insufficient to establish service connection.  The evidence 
must also show that the veteran currently has a chronic 
hearing loss as defined by 38 C.F.R. § 3.385 caused by the 
inservice noise exposure.  

In this regard, the most recent audiological evaluation in 
June 2002 shows that the appellant does not currently have 
hearing loss by VA standards as set forth in 38 C.F.R. § 
3.385.  Thus, there is no current disability for which 
service connection may be granted.  As such, the appellant's 
claim of entitlement to service connection for hearing loss 
of the left ear must be denied.

II.  Increased Rating for Asthma and COPD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. §§ 4.2, 4.41 (2003).  In Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994),it was held that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability," and held: "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities. 38 C.F.R. § 4.10 (2003).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. § 4.7 (2003).

The veteran appealed the initial assignment of the evaluation 
for the service-connected asthma and COPD disability.  That 
issue before the Board is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The service medical records show that the veteran was treated 
for asthma.  During a March 1992 VA general examination, 
examination of the respiratory system revealed that breath 
sounds were vesicular, expansion was equal and adequate.  The 
diagnosis after examination was asthma - COPD - by history.  

The report of pulmonary function tests (PFTs) showed pre-
bronchodilator FEV-1 (forced expiratory volume in one second) 
of 58 percent of predicted and pre-bronchodilator FEV-1/FVC 
(the ratio of forced expiratory volume in one second to 
forced vital capacity) of 120 percent of predicted.  The PFTs 
showed post-bronchodilator FEV-1 of 75 percent of predicted 
and post-bronchodilator FEV-1/FVC of 126 percent of 
predicted. 

Following service the veteran received treatment at VA and 
non-facilities for various disorders, including his asthma 
and COPD.

During the February 1993 hearing at the RO the veteran 
described the symptoms associated with his lung disorders.  
He indicated that he was receiving treatment at a VA facility 
once every 3 or 4 months.  He was taking medication and using 
an inhaler.

During a private examination in April 1996, the veteran 
stated that he had had trouble breathing since Desert Storm.  
Presently he continued to have dyspnea mostly on exertion and 
was barely able to walk even up to a block.  He also reported 
having some rather recurrent cough.  

Examination of the respiratory system revealed the trachea to 
be central, movements equal on both sides, and a few 
scattered rhonchi bilaterally.  Several pulmonary function 
test studies (PFTs) were conducted.  The best effort PFTs 
showed pre-bronchodilator FEV-1 of 55.6 percent of predicted 
and pre-bronchodilator FEV-1/FVC of 87 percent of predicted.  
The PFTs showed post-bronchodilator FEV-1 of 65 percent of 
predicted and post-bronchodilator FEV-1/FVC of 86.6 percent 
of predicted.  These findings were interpreted as showing 
moderately obstructive ventilatory impairment with 
improvement after inhaled broncho-dilator.  

During VA general and non-tuberculosis diseases examinations 
in August 1997 it was reported that the veteran's attacks 
were precipitated by such things as grass and paint fumed and 
tended to be worse in the spring and fall. The examination of 
the respiratory system revealed that chest expansion was 
symmetrical and lung fields were clear to percussion and 
auscultation.  It was reported that the veteran required 
Azmacort and Atrovent to maintain himself symptom free.  

PFTs showed pre-bronchodilator FEV-1 of 67 percent of 
predicted and pre-bronchodilator FEV-1/FVC of 115 percent of 
predicted.  The PFTs showed post-bronchodilator FEV-1 of 72 
percent of predicted and post-bronchodilator FEV-1/FVC of 115 
percent of predicted.  These findings were interpreted as 
showing moderate restrictive disease.  A chest x-ray showed 
no acute infiltrates. The diagnosis was (1) restrictive 
respiratory disease, etiology undetermined, and (2) reactive 
airways disease (bronchial asthma).  

VA PFTs conducted in September 1997 showed pre-bronchodilator 
FEV-1 of 67 percent of predicted and pre-bronchodilator FEV-
1/FVC of 115 percent of predicted.   The PFTs showed post-
bronchodilator FEV-1 75 had 6 percent change and post-
bronchodilator FEV-1/FVC had a 4 percent change. 

During VA examination in May 2002, the veteran complained of 
wheezing 
since he was in the Persian Gulf in 1990.  He had been on 
inhalers since on a p.r.n. (as occasion requires) basis, 
which he especially used at night.  He reported that he had 
mild asthma, about one to two times per week and severe about 
once a month.  He had been a smoker of one pack of cigarettes 
per day.  He denied any fever or night sweats, and had no 
significant weight gain or loss.  He had no cough, congestion 
or hemotysis.  He had been on Azmacort two puffs twice daily, 
albuterol and Atrovent two puffs on a p.r.n. basis.  

On examination, lung examination was unremarkable with clear 
breath sounds, and no wheezing, rhonchi or other adventitious 
sounds noted.  His chest X-ray was reported to be 
unremarkable without cardiomegaly or lung disease.  EKG was 
normal.  His pulmonary function test was pending.  The 
diagnosis was history of mild bronchial asthma, currently 
stable on medications.

The report of PFTs by VA in June 2002 showed pre-
bronchodilator FEV-1 of 56 percent of predicted and FEV-1/FVC 
of 98 percent of predicted.  The PFTs showed post-
bronchodilator FEV-1 of 70 percent and FEV-1/FVC of 119 
percent of predicted.  The DLCO (SB) was 81 percent pf the 
predicted value.   The diagnostic impression was mild 
obstructive disease and mild restrictive disease.

Analysis

The rating schedule criteria for evaluating respiratory 
disorders changed during the pendency of the appeal.  The 
previous criteria, in effect prior to October 7, 1996, 
provided that a 30 percent evaluation requires moderate 
bronchial asthma manifested by rather frequent asthmatic 
attacks (separated by only 10 to 14 day intervals) with 
moderate dyspnea on exertion between attacks.

The next higher evaluation of 60 percent rating is provided 
for severe symptoms with frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, more than 
light manual labor precluded.  

The next higher evaluation of 100 percent is provided for 
pronounced disability with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

Under the revised rating criteria, which became effective on 
October 7, 1996, a 30 percent evaluation is warranted for a 
FEV-1 of 56 to 70 percent predicted, or an FEV- 1/FVC of 56-
70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

For assignment of a 60 percent evaluation, there must be a 
showing of FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

For assignment of a 100 percent evaluation, there must be a 
showing of FEV-1 of less than 40 percent of predicted value, 
or; FEV-1/FVC of less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2002).

Diagnostic Code 6604 provided for the evaluation of COPD.  A 
30 percent rating is warranted if the following findings are 
demonstrated: an FEV-1 of 56 to 70 percent predicted, or; an 
FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) of 56 to 
65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 
6603, (2002).

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 
4.97, Diagnostic Codes 6603 (2003).

In this regard the manifestations of the veteran's service-
connected asthma and COPD do not meet the criteria for a 
rating in excess of 30 percent under either the older or 
newer regulations.  The VA and private examinations show that 
the PFTs results do not meet the required criteria of a post-
bronchodilator FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent.  The DLCO (SB) was 81 percent pf 
the predicted value.   In addition, although post-service 
treatment records reflect that the veteran has received 
treatment for his asthma and COPD, they do not show that he 
has had at least monthly visits for required care of 
exacerbations.  Additionally the record does not reflect a 
course of systemic corticosteroids.  

Furthermore, there is no evidence that the disability 
manifests severe symptoms with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  During his most 
recent examination, the lung examination was unremarkable and 
he had clear breath sounds and no wheezing or rhonchi.  The 
most recent diagnoses was history of mild bronchial asthma, 
which was currently stable on medications and mild COPD.  

Thus, based on the foregoing, the Board finds that a higher 
rating for asthma and COPD is not warranted.  Also, the 
evidence is not equipoise as to warrant the consideration of 
the benefit-of-the-doubt rule.  38 C.F.R. § 3.102.  The 30 
percent rating is the highest rating warranted for the appeal 
period. Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

Service connection for colitis is granted.

Service connection for a chronic disability manifested by a 
sleep disorder due to an undiagnosed illness is denied.

Service connection for a chronic disability manifested by 
fatigue due to an undiagnosed illness is denied.

Service connection for hearing loss of the left ear is 
denied.

Entitlement to an increased evaluation for asthma and COPD is 
denied.


REMAND

The report of the June 2002 VA examination for joints shows 
that the examiner indicated that the veteran's multiple joint 
complaints were more likely related to degenerative joint 
disease than any undiagnosed illness.  In this connection the 
examiner noted that X-rays taken in 1997 revealed 
osteoarthritic changes.  The examiner indicated that current 
x-rays would be taken.  A July 2002 addendum to the above 
examination shows that X-ray examination of the wrists, 
knees, ankles, and feet were normal and large bilateral 
calcaneal spurs of the feet.  There was no evidence of 
arthritis, fracture, dislocation or bone destruction of the 
feet.  The report concluded with an impression of 
polyarthritis/polyarthralgia, undetermined etiology.  In view 
of these current x-rays findings the Board finds that 
additional development is required.

The veteran's hypertension is currently evaluated under 
Diagnostic Code 7007, which provides for the evaluation of 
hypertensive heart disease.  The Board notes that the 
regulations pertaining to rating cardiovascular disabilities, 
which include hypertensive cardiovascular disease, were 
revised effective January 12, 1998.

Under the new rating criteria for Diagnostic Code 7007, a 30 
percent rating requires a workload of greater than 5 METs but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

A 60 percent rating requires more than one episode of acute 
CHF in the past year, or; workload greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. (A note in the 
regulation indicates that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used to rate the 
veteran. 38 C.F.R. § 4.104 (2001).)

The veteran was last afforded a VA heart and hypertension 
examination in May 2002.  This examination did not did not 
indicate the workload, measured in metabolic equivalents 
(METs), which would result in dyspnea, fatigue, angina, 
dizziness, or syncope.  As indicated above METs are 
incorporated into the current schedular criteria applicable 
to evaluating hypertensive cardiovascular disease.  See 38 
C.F.R. Part 4, § 4.104, DC 7007 (2003).  The Board finds that 
another VA examination is required.  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for the disabilities in 
issue which have not been previously 
submitted.

2.  The RO is requested that forward the 
claims folder to the VA examiner who 
conducted the June 2002 orthopedic 
examination for an addendum (if 
unavailable to another VA orthopedist).  
Request the examiner to again review the 
claim folder in light of the July 2002 VA 
x-ray report and indicate if there is any 
change warranted in the June 2002 opinion 
concerning the question as to whether it 
is as likely as not that the veteran has 
a chronic disability manifested by 
multiple joint pain and muscle spasms of 
the back, shoulders, and elbows due to an 
undiagnosed illness.  If yes, the 
examiner is requested to identify all 
joints involved.  If additional 
examinations and/or tests are required 
they should be conducted.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  The RO should schedule the veteran 
for a VA examination by a cardiovascular 
specialist, to determine the nature, 
extent, and severity of his service- 
connected hypertensive cardiovascular 
disease.  In addition to x-rays, any 
other testing deemed necessary should be 
performed.  The claims file should be 
made available to the examiner.  The 
examination should include serial blood 
pressure readings.

The examination report must contain 
sufficient clinical information so that 
the Board may address the rating criteria 
appropriate to rating hypertensive 
cardiovascular disease under the rating 
provisions in effect prior to and on 
January 12, 1998.  This should include an 
opinion on whether more than light manual 
labor or more than sedentary employment 
is not feasible; whether the veteran has 
marked enlargement of the heart; and 
whether there is congestive heart 
failure.

In addition, the examiner is requested to 
comment on the manifestation of 
symptomatology associated with 
hypertensive cardiovascular disease as 
identified in the current rating 
provisions, such as evidence of: 
congestive heart failure; workload 
restrictions, measured in METs, resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular 
dysfunction with ejection fraction.  

If the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops cannot be made by a laboratory 
determination by exercise testing for 
medical reasons, the examiner should 
estimate the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope. A 
complete rationale should be provided for 
the opinions given.

4.  The RO is requested to review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the appellant's 
claim.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



